DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biasing mechanism…configured to resist rotation of the pair of substantially vertically stacked linkage bars” in claim 1.  Examiner notes that the phrase includes a generic placeholder for the term “means” plus includes a function without modifying the phrase with sufficient structure. Based on the disclosure, the corresponding structure comprises a biasing member or spring coupled with a plunger and in some embodiments including a spacer or a spacer and adjustment knob and its equivalents.  Claims 2 and 3 and their dependents do not invoke 112(f) since they include sufficient structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6409130 to Maret.
Re: claim 1. Maret shows in figure 4 a bicycle suspension seatpost mountable between a bicycle frame and a bicycle saddle for securing the saddle to the bicycle, the bicycle suspension seatpost comprising:

a seatpost tube 12 having an upper end 34 and a pair of parallel projections shown on either side of recessed area 35 extending outward
at the upper end, wherein the seatpost tube projections have an upper end and a lower end;

a pair of substantially vertically stacked linkage bars 36, 44 rotatably connected to the seatpost tube at the upper ends of the seatpost tube projections;

a rear linkage 48 having a lower end 52 and a pair of parallel projections shown in the area of the end of the lead line of number 52 with the other shown opposite the first rear linkage extending outward at
the lower end 52, wherein the pair of rear linkage projections have an upper end and a lower end,

and wherein the rear linkage 48 is rotatably connected to the pair of substantially vertically stacked
linkage bars at the lower ends of the rear linkage projections as shown in figure 3; and

a biasing mechanism 18, 20 or 18 disposed within the seatpost tube configured to resist rotation of
the pair of substantially vertically stacked linkage bars about one or more axes of rotation.
	Re: claim 2.  Maret shows in figure 4 the limitation wherein the biasing mechanism comprises a biasing element 18 coupled with a plunger 20 and configured to slide axially within the seatpost tube.
	Re: claim 3.  Maret shows in figure 4 the limitation wherein the biasing mechanism comprises a spring 18 coupled with a plunger 20 and configured to slide axially within the seatpost tube.
	Re: claim 4.  Maret shows in figure 4 the seatpost further comprising a spacer 16 disposed within the seatpost tube 12 and supporting the bottom of the biasing      element 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret in view of DE-20105369 (DE’369) (using equivalent EP-1245480 (EP’480) which is the actual document attached under the DE’369 number).
Re: claim 4.  In an alternate interpretation EP’480 teaches in figure 1 the use of a spacer or bottom element 2 disposed within a seatpost tube 4 and supporting the bottom of a biasing element 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the seatpost of Maret to have included a spacer, in view of the teachings of EP’480, in order to provide a means of assisting in vibration absorption and to reduce premature wear from direct contact of the bottom of the spring with the plug.  
Re: claim 5.  Maret, as modified, teaches in figure 4 of Maret the seatpost further comprising a preload adjustment knob 16 disposed at the bottom of the seatpost tube and supporting the bottom of the spacer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications or patents: 2008/0018034 to Huang, 2006/0175792 to Sicz et al., 6032934 to Wu, and 602389 to Whitlow teach the use of similar bike seatposts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657